FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2021

                                    No. 04-20-00116-CR

                                  Anton Jamail HARRIS,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR3427
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER
         Appellee’s motion for an extension of time to file its brief is GRANTED. Appellee’s
brief is due on or before April 28, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court